Staley, Jr., J. (dissenting).
I dissent on the grounds that the order appealed from properly directed payments for the support of the infant children of the marriage, that the motion *68was properly maintainable under section 244 of the Domestic Relations Law and that the order appealed from having been made at the discretion of the court below, such discretionary determination should not be disturbed.
Rabin, J. P., Stevens and -Steuer, JJ., concur in Per Curiam opinion; Valente, J., -concurs in result in opinion; Staley, J., dissents in opinion.
Order entered on April 21, 1964, reversed, on the law and on the facts, and application denied, without costs and without prejudice to a plenary suit on the agreement as amended by the stipulation, or such other proceedings for custody as the parties may be advised.